Fourth Court of Appeals
                                           San Antonio, Texas
                                                  May 13, 2019

                                              No. 04-18-00714-CV

                         ESTATE OF JOANNE COOKSEY FRIEND, DECEASED,


                                From the County Court, Uvalde County, Texas
                                           Trial Court No. 6904-16
                               Honorable Polly Jackson Spencer, Judge Presiding


                                                 ORDER
        Appellee’s brief was originally due April 1, 2019; however, the court has granted extensions
of time until May 15 to file the brief. Appellee has filed a motion for a further fifteen-day extension
of time.

       We grant the motion and order appellee’s brief due May 30, 2019. The court does not
ordinarily grant extensions of more than sixty days beyond the original due date. Counsel is therefore
advised that no further extensions of time will be granted absent a motion, filed before the brief is
due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The court
does not generally consider a heavy work schedule to be an extraordinary circumstance.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


           IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
   this 13th day of May, 2019.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court